Citation Nr: 0512019	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  04-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
bladder cancer.

The Board notes that in January 2004, the veteran requested a 
Travel Board hearing.  He withdrew his hearing request in 
March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served on active duty from September 1967 to 
September 1970.  He contends that his bladder cancer is due 
to exposure to herbicides while he was in service.  His DD 
214 reveals that he served in Vietnam.  

The veteran's service medical records (to include a 
separation examination and a report of medical history 
completed by the veteran himself) show no findings that were 
attributed to bladder cancer.   

The Board further notes that despite treatment for various 
conditions at Santa Barbara Health Care Services from 
February 1995 to August 1997, the veteran did not seek 
treatment for bladder cancer until February 2000, at which 
time he was evaluated by Dr. C.W.C. for complaints of gross, 
painless hematuria of about five months duration.  He was 
found to have a fairly extensive, muscle invasive cancer that 
was treated with a radical cystoprostatectomy and orthotopic 
ileal neobladder in January 2001.  The veteran acknowledged a 
history of heavy tobacco use, but he apparently quit in 1969.  

In January 2004, Dr. C.W.C. noted that in general, 
transitional cell carcinoma of the bladder is an 
environmentally linked cancer frequently related to exposure 
to carcinogens.  He then went on to state "the most common 
agent linked with the subsequent development of bladder 
cancer is the history of tobacco exposure which [the veteran] 
does have in his personal history."  However, while 
acknowledging the veteran's concerns that his cancer was the 
result of exposure to dioxin, Dr. C.W.C. stated, "it is 
certainly difficult to discount this possibility, though 
impossible to give any certain answer.  The time interval 
between exposure and the development of cancer is highly 
variable, but for decades to pass would certainly not be 
unusual." 

The Board finds that, although Dr. C.W.C. was concerned with 
the veteran's history of tobacco exposure, his final remarks 
introduce the possibility that the veteran could have 
developed bladder cancer as a result of his in-service 
herbicide exposure.  In any event, the claims file contains 
no conclusive opinion regarding the etiology of the veteran's 
bladder cancer.  As such, the Board finds that a VA 
examination is warranted to determine if the veteran's 
bladder cancer is related to any incident of service, to 
include exposure to herbicides.  Any tests that are deemed 
necessary in order to make such a determination should be 
conducted.    38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
bladder cancer, to include as secondary 
to exposure to herbicides, of the impact 
of the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The veteran should be afforded a VA 
examination by an oncologist, for the 
purpose of determining the approximate 
onset date and etiology of the veteran's 
bladder cancer.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's bladder cancer began 
during or is causally linked to any 
incident of service, to include his 
exposure to herbicides.  The clinician is 
advised that an opinion of "more 
likely" or "as likely" would support 
the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the clinician 
should so indicate.        
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for bladder 
cancer, to include as secondary to 
exposure to herbicides, with 
consideration of all of the evidence 
obtained since the issuance of a 
statement of the case in April 2004.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the April 2004 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




